The judgments of conviction were not introduced in evidence, but were merely read to appellant, as a witness, to refresh her memory. This is a technical distinction, but it is as substantial as the theory that appellant may have been prejudiced by the incident further than discrediting her as a witness, which the State had the right to do. When we look to the substance of the incident — disregarding the form in which it got to the jury — we see that appellant admitted the correctness of the record showing her conviction of two offenses. She said that one of the convictions was for her own offense, and that the other was for the offense of Solly Magness, who paid the fine. In other words, she admitted that she was twice convicted — once for procuring liquor, and the other for possessing it, but she explained by saying Solly Magness was the real offender in one of the cases. The State was bound by her answer, and the court would have so instructed the jury if so requested, but no such request was made.
It seems to me that the trial court, in substance and effect, merely followed the rule long adhered to by this court that a witness may, on cross-examination, be interrogated concerning past offenses involving moral turpitude which are calculated to affect credibility. *Page 594